DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application 
2	This instant Office Action is in response to RCE (Request for Continued Examination) filed on 4/15/2021.
3.	This Office Action is made Notice of Allowance.
4.	Claims 15-16 are new. 
5.	Claims 1-16 are numbered accordingly are allowed herein. 
Response to Arguments
6.	Applicant’s arguments regarding the amendment filed on 4/15/2021 have been fully considered; however in light of Applicant’s amendment that distinguish over the applied prior art references and produced allowable subject matter the arguments are considered moot and Notice of Allowance is issued herein. 
Allowable Subject Matter
1.	Claims 1-16 are allowed herein and numbered accordingly. 
2.	As to Independent Claims 1, 7, 13-14 the limitations recited in the claims along with its dependent claims are allowed because in combination with their dependent claims the closest prior arts Huang et al. US 20130316696 discloses Section [0040] Mobile devices can be vehicle-based devices; Sections 0021: SUM Server communicate with mobile devices in the system/network; Section [0005] Receiving, by the Server, requests for sensor data from the mobile devices; and receiving request for sensor data; Section [0059] grouping by the KIM et al. US 20100074133 discloses in Section [0032] each of the plurality of clusters include a cluster head; Section [0039] Mobile node transmits collected location data to the cluster head for transmitting to the server; Section [0085] The cluster head receives location information or data from each of mobile nodes.
	However, Huang in view of Kim do not render obvious in combination with other limitations in the independent claims 1 and 13 the claim elements A network component of mobile communication system, the network component comprising: one or more interfaces configured to communicate with a plurality of mobile transceivers of the mobile communication system, wherein each mobile transceiver of the plurality is in a vehicle: and a control module comprising a processor, the control module configured to control the one or more interfaces, wherein the control module is further configured to: receive information on a multi-client sampling request, wherein a multi-client sampling is characterized by a subset of the plurality of mobile transceivers collecting image data on one or more objects in a vehicular environment  
receive information on capabilities and status of the plurality of mobile transceivers, 
determine the subset of the plurality of mobile transceivers based on the information on the multi-client sampling request and based on the information on the capabilities and status, wherein the subset of mobile transceivers comprises at least one mobile transceiver as cluster head and at least one other mobile transceiver, and provide instructions to the mobile transceivers of the subset to perform the multi-client sampling based on the multi-client sampling request by collecting requested data at the cluster head mobile transceiver using direct communication within the subset of mobile transceivers.
However, Huang in view of Kim do not render obvious in combination with other limitations in the independent claims 7 and 14 the claim elements providing information on capabilities and status to a network component of the mobile communication system; receiving information on instructions from the network component on a multi-client sampling of one or more objects in the vehicular environment; collecting image data on the one or more objects in the vehicular environment based on the information on the instructions; and enabling cluster head data processing of the data based on the information on the instructions.
Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the above mentioned claimed features along with other limitations as recited are allowed. 
The Examiner note that the entirety of each independent claims are the subject matter that renders each of the claims allowable, not solely the emphasized portion above. The dependent claims are allowable for at least the limitations of the corresponding parent independent claim (and/or their own required limitations).
Furthermore, for claims 1-16 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance. Therefore, claims 1-16 are allowed (as previously addressed).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


June 4, 2021
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477